Case 2:20-cv-00070-JRG Document 44 Filed 06/01/20 Page 1 of 2 PageID #: 2150



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


THE HILLMAN GROUP, INC.,                               Case No. 2:20-cv-00070-JRG

               Plaintiff,                              Chief Judge J. Rodney Gilstrap

v.
                                                       JURY TRIAL DEMANDED
KEYME, LLC,

               Defendant.


            JOINT MOTION FOR ENTRY OF DOCKET CONTROL ORDER

       In accordance with the Court’s Order setting this case for status conference (D.I. 16, as

modified by docket entry of May 1, 2020) and the status conference held on May 18, 2020, the

parties have met and conferred and hereby submit a proposed Docket Control Order, attached

hereto as Exhibit A. The parties have no disagreements with respect to the proposed Docket

Control Order and respectfully request that it be entered by the Court.



Dated: June 1, 2020


 By: /s/Eric H. Findlay________________           /s/Deron R. Dacus
 Eric H. Findlay (Bar No. 00789886)               Deron R. Dacus (Bar No. 00790553)
 FINDLAY CRAFT, P.C.                              THE DACUS FIRM, P.C.
 102 North College Avenue, Suite 900              821 ESE Loop 323, Suite 430
 Tyler, TX 75702                                  Tyler, TX 75701
 (903) 534-1100                                   (903) 705-1177
 (903) 534-1137 (fax)                             (903) 581-2543 (fax)
 efindlay@findlaycraft.com                        ddacus@dacusfirm.com
Case 2:20-cv-00070-JRG Document 44 Filed 06/01/20 Page 2 of 2 PageID #: 2151




 Of Counsel:                                     Of Counsel:

 Christopher P. Isaac (pro hac vice)             Sean S. Pak (pro hac vice)
 Ryan P. O’Quinn (pro hac vice)                  Jeff Nardinelli (pro hac vice)
 FINNEGAN, HENDERSON, FARABOW,                   Zachary Flood (pro hac vice)
         GARRETT & DUNNER, L.L.P.                QUINN EMANUEL URQUHART &
 11955 Freedom Drive                             SULLIVAN, LLP
 Reston, VA 20190                                50 California Street, 22nd Floor
 (571) 203-2700                                  San Francisco, CA 94111-4788
 (202) 408-4400 (fax)                            (415) 875-6600
 chris.isaac@finnegan.com                        (415) 875-6700 (fax)
 oquinnr@finnegan.com                            seanpak@quinnemanuel.com
                                                 jeffnardinelli@quinnemanuel.com
 Gerald F. Ivey (pro hac vice)                   zackflood@quinnemanuel.com
 John M. Williamson (pro hac vice)
 Kelly C. Lu (pro hac vice)                      David A. Nelson (pro hac vice)
 Cara E. Regan (pro hac vice)                    QUINN EMANUEL URQUHART &
 FINNEGAN, HENDERSON, FARABOW,                   SULLIVAN, LLP
         GARRETT & DUNNER, L.L.P.                191 N. Wacker Drive, Suite 2700
 901 New York Avenue, N.W.                       Chicago, IL 60606-1881
 Washington, DC 20001                            (312) 705-7400
 (202) 408-4000                                  (312) 705-7401 (fax)
 (202) 408-4400 (fax)                            davenelson@quinnemanuel.com
 gerald.ivey@finnegan.com
 john.williamson@finnegan.com                    Eric Hui-chieh Huang (pro hac vice)
 kelly.lu@finnegan.com                           QUINN EMANUEL URQUHART &
 cara.regan@finnegan.com                         SULLIVAN, LLP
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, NY 10010-1601
 Attorneys for Plaintiff                         (212) 849-7000
 The Hillman Group, Inc.                         (212) 849-7100 (fax)
                                                 erichuang@quinnemanuel.com

                                                 Attorneys for Defendant KeyMe, LLC

                               CERTIFICATE OF SERVICE

      This is to certify that on June 1, 2020, all counsel of record were served with the foregoing

document via CM/ECF and electronic mail.

                                                    /s/ Eric H. Findlay
                                                    Eric H. Findlay




                                              -2-
